Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, step 5 states "the equivalent well diameter rwe". But previously claim 1, step 2 states "equivalent well diameters rwe" and claim 1, step 4 states "an equivalent well diameter rwe". It is unclear whether "an equivalent well diameter rwe" is intended to reference the "equivalent well diameters rwe" or a separate equivalent well diameter, which makes “the equivalent well diameter rwe” in claim 1, step 5 unclear. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

	Examiner will interpret claim 1, steps 2, 4, and 5 as referring to the same equivalent well diameter and interpret “an equivalent well diameter rwe” in claim 1, step 4 as “the equivalent well diameter rwe”, and will examine as such. 

Claim 4 is objected to because of the following informalities: Claim 4, lines 3-4 states "interlayer equilibrium development" and is dependent on claim 1, but it is unclear whether this is intended to reference the “interlayer equilibrium development” in claim 1 or a separate “interlayer equilibrium development”. Also, claim 4, line 3 states "daily oil production rate Qo" and claim 4, line 5 states another instance of "daily oil production rate Qo", so it is unclear whether there is a single “daily oil production rate Qo” or two separate “daily oil production rate Qo”.  Appropriate correction is required.

	Examiner will interpret "interlayer equilibrium development" in claim 4, lines 3-4 as "the interlayer equilibrium development" and "daily oil production rate Qo" in claim 4, line 5 as "the daily oil production rate Qo", and will examine as such.

Claim 6 is objected to because of the following informalities:  Claim 6, line 3 states "the crack dimensionless conductivity" and is dependent on claim 1, but there is no previous reference to "crack dimensionless conductivity". Therefore, "the crack dimensionless conductivity " in claim 6 lacks antecedent basis.  Appropriate correction is required.

	Examiner will interpret "the crack dimensionless conductivity" as "a crack dimensionless conductivity" and will examine as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 3 states variable “k” in the equation for CfD and is dependent on claim 1, but there is no previous explanation of the variable “k”. Also, claim 3 states a “crack half-length” and “a crack half-width” but does not specify the orientation of a length or width of a crack. In addition, claim 3 states “crack dimensionless conductivities CfD are taken” but does not specify how the crack dimensionless conductivities are “taken”. Clarification is needed.

	Examiner will interpret variable “k” using the broadest reasonable interpretation where “k” is any amount that is in unit “μm2” so that equation that uses “k” remains “dimensionless” (as described in claim 3). Examiner will interpret a “crack half-length” and “a crack half-width” using the broadest reasonable interpretation where the length and width can be any orientation in a crack. Examiner will interpret “crack dimensionless conductivities CfD are taken” as “crack dimensionless conductivities CfD are stated”.

	Claim 4 states variables “h1” and “hn” and is dependent on claim 1, but there is no previous explanation of the variables “h1” and “hn”. Clarification is needed.

	Examiner will interpret variables “h1” and “hn” as a thickness of each layer and will examine as such.

	Claim 5 states variable “λ” and is dependent on claim 1, but there is no previous explanation of the variable “λ”. Clarification is needed.

	Examiner will interpret variable “λ” as a “threshold pressure gradient” as stated in claim 2 (although claim 5 does not depend on claim 2), and will examine as such.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or abstract idea) without significantly more. Claims 1-6 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions as addressed below.

The current 35 U.S.C. 101 analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea, law of nature, or natural phenomenon is claimed. Step 2A prong 2 determines whether any abstract idea, law of nature, or natural phenomenon recites additional elements that integrate the judicial exception into a practical application. If the judicial exception is integrated into a practical application, the claim is patent eligible under 35 U.S.C. 101. Last, step 2B determines whether the claims contain something significantly more than the judicial exception. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

To clarify the identified abstract ideas in claim 1, the pertinent portion pertaining to the abstract ideas are bolded:
A method for determining vertical well stratified fracturing crack lengths based on interlayer equilibrium development, characterized in that, comprising the following steps: 
step 1: determining a threshold pressure gradient of each layer, 
step 2: establishing a relationship chart between crack half-lengths xf and equivalent well diameters rwe, 
step 3: calculating daily oil production rate per unit thickness Qc, that meets production requirements, 
step 4: calculating an equivalent well diameter rwe of each layer according to the daily oil production rate per unit thickness Qc, 
step 5: calculating the crack half-length xf of fracturing of each layer according to the equivalent well diameter rwe of each layer.

The bolded abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) or mental processes that can be performed in the human mind (including an observation, evaluation, judgement, opinion).

In the analysis for eligible subject matter, 2A Prong 1, 2A Prong 2, and 2B for claim 1:
In the analysis for eligible subject matter, claim 1 describes a list of steps, so the claim is considered to be in a statutory category (process).
In the analysis for 2A Prong 1, claim 1 is directed to a judicial exception. Claim 1 involves abstract ideas that include mathematical concepts or mental processes such as determining a threshold pressure gradient, establishing a relationship chart between crack half-lengths and equivalent well diameters, calculating a daily oil production rate, calculating an equivalent well diameter, and calculating a crack half-length.
In the analysis for 2A Prong 2 and 2B, claim 1 does not recite a particular machine or a particular transformation of an article to carry out the steps. The claim fails to explicitly recite any significant additional elements. The steps result in the determination and calculation of borehole parameters, but these values are not integrated into a practical application. Therefore, the claim as a whole does not amount to significantly more than the judicial exception and the claim is ineligible.

Claims 2-6 are dependent upon claim 1 and are also evaluated under 35 U.S.C. 101.

In the analysis for eligible subject matter for claims 2-6:
Claims 2-6 results in the same analysis as claim 1.

In the analysis for 2A Prong 1 for claims 2-6:
Claims 2-6 just further describe using formulas or values for the abstract ideas (mathematical concepts or mental processes) of determining a threshold pressure gradient, establishing a relationship chart between crack half-lengths and equivalent well diameters, calculating a daily oil production rate, calculating an equivalent well diameter, and calculating a crack half-length.

In the analysis for 2A Prong 2 and 2B for claims 2-6:
Claims 2-6 merely represent the abstract result of determining and calculating borehole parameters. Claims 2-6 do not recite additional elements that integrate the determined and calculated borehole parameters into a practical application. Therefore, the claims as a whole do not amount to significantly more than the judicial exception and the claims are ineligible.

AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Demichel et al., US 8776914 (hereinafter Demichel), and further in view of Al-Obaidi, (2015). Induced Fractures Modelling in Reservoir Dynamic Simulators (and Optimum Hydraulic Fracture Dimensions/Modelling) (hereinafter Al-Obaidi).

Claim 1 (Original):
	Demichel teaches a method of stabilizing fluid production for multilayer fracturing by determining fracturing lengths of each layer (Demichel in the abstract describes fracturing layers and stabilizing production rates for each layer; Demichel in Col. 2, lines 6-7 and lines 16-17 describes determining “borehole parameters for a series of lateral boreholes in each layer” including “the length of the lateral borehole”) comprising the following steps: 
step 1: determining a threshold pressure gradient of each layer (Demichel in Col. 3, lines 37-39 states that there are “differences in pressure between the different layers of the multilayer reservoir” and Demichel in Col. 3 lines, 41-43 describes flattening “the pressure profile” by ensuring that “each zone of reservoir has the same flow rate” which means that a pressure gradient for each layer is determined since flow rate includes pressure; Demichel in Col. 3, lines 54-55 states that the “layer with the greatest flow rate is the reference to which other layers are related” and Demichel in Col. 3, lines 61-64 states increasing “the overall flow rate of each layer to bring it to the level of the reference layer” which means that the layer with the greatest flow rate determines a threshold pressure gradient for each layer), 
…
step 3: calculating daily oil production rate per unit thickness Qc, that meets production requirements (Demichel in Col.5, lines 35-36 and Table 1 describes calculating daily production; Demichel in Col. 6, lines 12-13 states “this invention has been described in terms of oil ... wells” which means that the daily production calculations include oil; Demichel in Col. 6, lines 35-40 describes determining parameters based on “the determined pressure differences between ones of the plurality of layers, and the thickness of each of the plurality of layers, such that resulting fluid production rates in each of the plurality of layers are substantially similar” which means that the daily oil production rate per unit thickness is calculated to meet stable oil production).

Demichel is silent concerning “step 2: establishing a relationship chart between crack half-lengths xf and equivalent well diameters rwe”, “step 4: calculating an equivalent well diameter rwe of each layer according to the daily oil production rate per unit thickness Qc”, and “step 5: calculating the crack half-length xf of fracturing of each layer according to the equivalent well diameter rwe of each layer.”

Al-Obaidi teaches 
step 2: establishing a relationship chart between crack half-lengths xf and equivalent well diameters rwe (A diameter is twice the size of a radius, therefore a diameter can be determined from a radius; Al-Obaidi in pg. 16, lines 4-5 describes the effective wellbore radius/equivalent well diameter as rw’; Al-Obaidi in pg. 14, line 11 describes the fracture/crack half-length as xf; Al-Obaidi in pg. 17, Fig. 6 shows a graph/chart that has a ratio of the effective wellbore radius/equivalent well diameter rw’ to the fracture/crack half-length xf on the y-axis, therefore a relationship chart between the fracture/crack half-length and effective wellbore radius/equivalent well diameter is established). 
…
step 4: calculating an equivalent well diameter rwe of each layer according to the daily oil production rate per unit thickness Qc (Al-Obaidi in pg. 12, equation 1 describes a flow rate/production rate equation Q that includes a skin factor Sf and Al-Obaidi in pg. 17, equation 17 further describes that the skin factor equation Sf includes the effective wellbore radius/equivalent well diameter rw’). Since Demichel teaches calculating a reference flow rate using known values of the overall borehole and reference lateral borehole (Demichel in Col. 3, lines 55-58 states that given “the inherent properties of the formation in this layer, and the dimensions and completion of the main borehole, the reference flow rate can be determined”), it would have been obvious in Demichel before the effective filing date of the claimed invention to use these values in the flow rate/production rate calculations disclosed by Al-Obaidi to calculate the flow rate/production rate of a reference layer and to use the reference flow rate/production rate to perform similar calculations with other layers with the expected result of attaining an effective wellbore radius/equivalent well diameter of each layer that establishes similar flow rates in each layer.

step 5: calculating the crack half-length xf of fracturing of each layer according to the equivalent well diameter rwe of each layer (Al-Obaidi in pg. 17, line 11 describes using a ratio between the effective wellbore radius/equivalent well diameter rw’ and the fracture/crack half-length xf to calculate the fracture/crack half-length xf; Al-Obaidi in pg. 17, Fig. 6 shows an equation with the effective wellbore radius/equivalent well diameter rw’, fracture/crack half-length xf, and fracture/crack dimensionless conductivity CfD). It would have been obvious in Demichel to apply Al-Obaidi’s teaching of a formula that has a relationship between the effective wellbore radius/equivalent well diameter, the fracture/crack half-length, and fracture/crack dimensionless conductivity to determine the fracture/crack half-length since the effective wellbore radius/equivalent well diameter is already calculated (as previously discussed) and the fracture/crack dimensionless conductivity values are also plotted (Al-Obaidi in pg. 17, Fig. 6).


Demichel and Al-Obaidi are considered analogous to the claimed invention since both pertain to the determination of borehole parameters for fracturing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the equations of Al-Obaidi to determine the fracture lengths of each layer in Demichel with the expected result of maintaining a normalized oil production for each layer and stable flow rate for the overall borehole.

This method of calculating and maintaining a normalized oil production for each fracturing layer was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Al-Obaidi.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Demichel and Al-Obaidi to obtain the invention:
“step 1: determining a threshold pressure gradient of each layer, 
…
step 3: calculating daily oil production rate per unit thickness Qc, that meets production requirements, “

The combined art of Demichel and Al-Obaidi further teach,
“step 2: establishing a relationship chart between crack half-lengths xf and equivalent well diameters rwe, 
…
step 4: calculating an equivalent well diameter rwe of each layer according to the daily oil production rate per unit thickness Qc, 
step 5: calculating the crack half-length xf of fracturing of each layer according to the equivalent well diameter rwe of each layer.”

Claim 3 (Original):
	The combined art of Demichel and Al-Obaidi in claim 1 make obvious the method according to claim 1, wherein steps for establishing the relationship chart between the crack half-lengths xf and the equivalent well diameters rwe in the step 2 is as follows:

    PNG
    media_image1.png
    379
    656
    media_image1.png
    Greyscale

Al-Obaidi discloses the formula for F, u, CfD, and the exponential equation containing rwe, xf, and F (Al-Obaidi in pg. 13, Fig. 5 discloses the formula for F and u; Al-Obaidi in pg. 14, equation 8 and line 10 discloses the formula for CfD where CfD and Fcd are the same variable since Fcd is also the fracture/crack dimensionless conductivity; Al-Obaidi in pg. 13, caption of Fig. 5 discloses an equation f that includes variable Sf and Al-Obaidi in pg. 17, equation 17 further describes variable Sf, therefore Al-Obaidi discloses the exponential equation of the claimed invention since the Fig. 5 caption equation is mathematically the same as the exponential equation of the claimed invention). The examiner has attached a mathematical explanation of the Fig. 5 caption equation being a mathematical equivalence of the exponential equation of the claimed invention:

    PNG
    media_image2.png
    775
    633
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solve the equation disclosed by Al- Obaidi with the expected result of an equivalent simplified equation with less variables. Therefore, Al-Obaidi makes obvious the formula for F, u, CfD, and the exponential equation which is used for establishing the relationship chart between the fracture/crack half-lengths and the effective wellbore radius/equivalent well diameter when many fracture/crack dimensionless conductivities are stated (Al-Obaidi in pg. 17, Fig. 6 shows that the y-axis is a ratio of the effective wellbore radius/equivalent well diameter to the fracture/crack half-lengths, and the x-axis contains multiple fracture/crack dimensionless conductivity values). 

Claim 6 (Original):
	The combined art of Demichel and Al-Obaidi in claim 1 make obvious the method according to claim 1, wherein the steps for calculating the crack half-length xf according to the equivalent well diameter rwe in the step 5 are as follows: knowing the crack dimensionless conductivity CfD in a layer, according to the relationship chart between the crack half-lengths xf and the equivalent well diameters rwe established in the step 2, a ratio of the equivalent well diameter rwe of the layer to the crack half-length xf is found in the chart, and thus the crack-half-length xf in the layer is obtained according to the equivalent well diameter rwe calculated in the step 5 (discussed earlier in the analysis of claim 1). Therefore, claim 6 is similarly reject to as claim 1.

Regarding the Prior Art
	Claims 2 and 4-5 contain limitations which in combination are not anticipated or made obvious by the prior art.
	
	Regarding claim 2, Demichel teaches determining a threshold pressure gradient of each layer (discussed previously in the analysis of claim 1), but is silent concerning the equation:

    PNG
    media_image3.png
    141
    594
    media_image3.png
    Greyscale


	Regarding claim 4, Demichel teaches calculating daily oil production rate per unit thickness Qc, that meets production requirements … and … that the daily production rate per unit thickness Qc of each layer is the same (discussed previously in the analysis of claim 1) but is silent concerning the formula:

    PNG
    media_image4.png
    186
    645
    media_image4.png
    Greyscale


Regarding claim 5, Demichel and Al-Obaidi teaches calculating an equivalent well diameter rwe of each layer according to the daily oil production rate per unit thickness Qc (discussed previously in the analysis of claim 1) but is silent concerning the formula:

    PNG
    media_image5.png
    151
    641
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poe (US 20140083687) – Production in Fractured Systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857 

/REGIS J BETSCH/Primary Examiner, Art Unit 2857